Case 1:18-cr-00501-RBJ Document 160 Filed 05/14/20 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Criminal Action No. 18-cr-00501-RBJ-3

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.

 3. DEON MCELRATHBEY,

       Defendant.



                         GOVERNMENT’S SENTENCING STATEMENT



       The United States of America, by and through Valeria Spencer, Assistant United

 States Attorney, respectfully submits the following sentencing memorandum.

         For the reasons set forth below, a sentence of 63 months, a variance from the

  guideline range of 77-96 months is the appropriate sentence that is sufficient, but not

  greater than necessary to accomplish the goals set forth in 18 U.S.C. § 3553(a).

                    I.     FACTUAL AND PROCEDURAL BACKGROUND

         On October 24, 2018, Defendant was indicted on one count of assault resulting

  in serious bodily injury and aiding and abetting in such crime 18 U.S.C. § 113(a)(6) and

  § 2 and one count of assault with a dangerous weapon and aiding and abetting such crime, a

  violation of 18 U.S.C. § 113(a)(3) and § 2. [Doc. 1] On January 9, 2020, Defendant

  pleaded guilty to Count 2 of the Indictment pursuant to the Plea Agreement. [Doc


                                              1
Case 1:18-cr-00501-RBJ Document 160 Filed 05/14/20 USDC Colorado Page 2 of 10




  117] The instant offense occurred while Defendant was serving a sentence of 120

  months imprisonment for Interference with Commerce by Threats or Violence from the

  District of Arizona. Presentence Investigation Report (PSR) at ¶ 35. Defendant

  finished that sentence on October 11, 2019.

          A sentencing hearing is scheduled for May 18, 2020, at 1:30 p.m.

                                           II.     ARGUMENT

 A. Evaluation of 3553(a) Factors

          1.          The Nature and Circumstances of the Offense

          On June 7, 2018, Defendant participated in an assault on another inmate who

  was stabbed repeatedly with a homemade weapon, a sharpened instrument known as

  a shank. As a result of the surprise attack of three inmates on one, the victim suffered

  multiple injuries to the head. The assault was captured on videotape footage which

  has previously been provided to the Court in both co-defendants’ sentencing

  hearings. 1 While Mr. McElrathbey was not the instigator of the attack, he was an

  important player in making the fight last longer and ensuring the injuries were more

  brutal than they would have been if the fight had been one man against another.


 1 What was also caught on other videotape is the three defendants planning the attack. The attack

 occurred at 9:12 am. At 9:05, codefendants Jones (the instigator) and McElrathbey are seen outside of
 the Norwood Alpha and Bravo units together talking. The two then enter Alpha unit, and go into
 McElrathbey’s cell. A minute later they exit the cell and head to Lee’s cell in the same unit. Jones goes
 into Lee’s cell while McElrathbey waits outside of it. Lee then enters the cell. Jones comes out shortly
 thereafter and heads to the front door of the unit. McElrathbey then follows Jones out of the unit, followed
 by Lee a few seconds later. Jones enters Bravo Unit. (Lee and McElrathbey do not live in the same unit
 as Jones and Morris. Inmates should not be in other units then their own.) Exhibit 2 shows the fight:
 Jones stops by his cell, then calls Morris over and immediately begins assaulting him. McElrathbey joins
 in forcefully and then Lee runs in and begins kicking at Morris. Morris was in a group class when Jones
 called him over. When the guards are alerted to the attack, McElrathbey and Lee can be seen slipping
 away unnoticed where they return to their own Unit.
                                                      2
Case 1:18-cr-00501-RBJ Document 160 Filed 05/14/20 USDC Colorado Page 3 of 10




  Given Mr. McElrathbey’s role in assuring Mr. Morris had no “fighting chance” to get

  away from the attack, Mr. McElrathbey’s involvement in this criminal act demands a

  63-month sentence.

           The instant offense of agreeing with his confederates to join in a group attack

  on one inmate is a very serious matter. Any prison setting can be extremely

  volatile. The safety and security of both correctional staff and inmates are in jeopardy

  each time an inmate is in possession of a weapon and uses it in an attack.

  Defendant’s participation in this assault, his willingness purposely to attack another

  inmate and his willingness to go along in aiding and abetting such an attack needs to

  be addressed through a serious sentence. Furthermore, an inmate attempted to come

  up the stairs to come to the defense of victim Morris, and was pushed down the stairs

  and injured. The list of those put in harm’s way by Defendant’s deliberately

  associating himself with the plan to attack another inmate grows.

         In his Sentencing Statement Defendant states that his culpability is “equal to co-

  defendant Lee, who received a 30-month sentence” from this Court. [Doc. 156 at 5].

  McElrathbey’s culpability was not equal to Lee’s. McElrathbey planned the assault

  with Jones and ran to the attack once Jones started stabbing victim Morris.

  McElrathbey grabbed Morris around the torso and threw him to the ground.

  McElrathbey then started assaulting Morris while Jones stabbed Morris. Once Morris

  was on the ground and being stabbed and hit by Jones and McElrathbey, Lee can be




                                              3
Case 1:18-cr-00501-RBJ Document 160 Filed 05/14/20 USDC Colorado Page 4 of 10




  seen on the footage coming in and kicking Morris. The behavior between the two is

  not co-equal.

          For all of these reasons, Defendant’s criminal conduct justifies a 63-month

  prison term to reflect the seriousness of his offense.

           2.       The History and Characteristics of Defendant


        At the young age of 34, Defendant has managed to accrue enough

 criminal history points to be a criminal history category V. The types of crimes he

 committed earn him the title of career offender; ele      vating him to a criminal

 history category VI. While numerous filings have covered the career offender

 status of this defendant, the erroneous statements and arguments he made in his

 Sentencing Statement must be addressed here. Put simply, Mr. McElrathbey is a

 career offender because his Arizona attempted aggravated assault conviction

 constitutes a crime of violence.

        The Defendant misstates the government’s position as to the classification of his

 prior conviction. See Sentencing Statement [Doc. 156] at 2 (“[T]he government argues

 that the charge was actually a Class 3 felony.”). It is undisputed that Mr. McElrathbey

 was convicted of a Class 4 felony. The parties simply dispute the import of that felony

 classification.

        Defendant continues to insist that Arizona Statute § 13-1204(B) “is the only Class

 4 felony to which the plea applies.” Sentencing Statement at 2. Yet none of the

 Shepard documents support that interpretation. Nowhere in the indictment, plea

                                              4
Case 1:18-cr-00501-RBJ Document 160 Filed 05/14/20 USDC Colorado Page 5 of 10




 agreement, or plea colloquy is there any suggestion that Mr. McElrathbey placed

 another in reasonable apprehension of imminent harm by “imped[ing] the normal

 breathing or circulation of blood of another person” in the domestic violence context.

 Ariz. Stat. § 13-1204(B)(1), (2). To the contrary, both the indictment and plea colloquy

 state that Mr. McElrathbey placed another in reasonable apprehension of imminent

 harm “by brandishing a weapon – a gun.” Sent. Tr. [Doc. 148-1] at 9; see also

 Indictment [Doc. 148-3] at 3. The Shepard documents thus track the language of Ariz.

 Stat. § 13-1204(A)(2) (hereafter, “subsection (A)(2)”). And while a direct violation of

 subsection (A)(2) is a Class 3 felony, an attempt to violate subsection (A)(2) is a Class

 4 felony. See Ariz. Stat. § 13-1001(C)(3).

        Defendant observes that the Plea Agreement designates Mr. McElrathbey’s

 conviction as “Non Dangerous—Non Repetitive.” Sentencing Statement at 2. That has

 no bearing on the instant analysis. As the Tenth Circuit has recognized, Arizona law

 provides for a sentencing enhancement applicable where there is an allegation of

 “dangerousness.” United States v. Antonio-Agusta, 672 F.3d 1209, 1214 (10th. Cir.

 2012) (citing Ariz. Stat. § 13-604(P)). In an effort to promote non-trial dispositions, the

 state commonly dismisses allegations of dangerousness in negotiated plea agreements.

 The Arizona Court of Appeals has recognized that dismissing such an allegation

 “serve[s] merely to remove the possibility of an enhanced sentence under § 13-604(P)

 but [does] not affect the charged offense” in any other manner. Montero v. Foreman, 64

 P.3d 206, 209 (Ariz. Ct. App. 2003) (noting that a crime can be “violent” for purposes of

 an Arizona sentencing provision even though the “dangerousness” designation is

                                               5
Case 1:18-cr-00501-RBJ Document 160 Filed 05/14/20 USDC Colorado Page 6 of 10




 dropped pursuant to a plea agreement); see also Antonio-Agusta, 672 F.3d at 1215–16.

 Here, the “Non-Dangerous—Non Repetitive” designation in the plea agreement served

 only to amend the indictment’s allegation of dangerousness, and does not impact the

 crime-of-violence analysis.

        McElrathbey further argues that crimes with a mens rea of recklessness

 categorically cannot constitute crimes of violence. Sentencing Statement at 3. But Mr.

 McElrathbey’s attempted aggravated assault conviction involved no reckless behavior.

 Indeed, Mr. McElrathbey “could not have been convicted of reckless behavior because

 attempt is a specific intent crime and by definition includes intentional conduct.” State

 v. Kiles, 175 Ariz. 358, 370 (1993) (emphasis in original). While completed aggravated

 assault under Arizona law may encompass multiple different mental states, attempted

 aggravated assault covers only intentional conduct. See United States v. Gomez-

 Hernandez, 680 F.3d 1171, 1176 (9th Cir. 2012).

        But even assuming Mr. McElrathbey’s prior conviction involved a mens rea of

 recklessness (which it did not), this would still not preclude a finding that the conviction

 constitutes a crime of violence. The Tenth Circuit could hardly have made itself clearer

 on this point:

        This court in Bettcher held that Voisine ‘overrides our contrary precedents
        classifying reckless harm with negligent or accidental harm.’ We concluded that
        ‘after Voisine, the law is sufficiently plain that reckless [crimes] qualify as crimes
        of violence under U.S.S.G. § 4B1.2(a)(1).’

 United States v. Ash, 917 F.3d 1238, 1246 (quoting United States v. Bettcher, 911 F.3d

 1040, 1045, 1047 (10th Cir. 2018)) (emphasis added). Indeed, the Tenth Circuit has


                                               6
Case 1:18-cr-00501-RBJ Document 160 Filed 05/14/20 USDC Colorado Page 7 of 10




 expressly stated that the cases upon which Defendant relies—for example, United

 States v. Duran, 696 F.3d 1089 (10th Cir. 2012) (cited on pp. 3–4 of Def.’s Sent. Stmt.)

 and United States v. Zuniga-Soto, 527 F.3d 1110 (10th Cir. 2008) (cited on p. 3 of Def.’s

 Sent. Stmt.)—have been overruled. See Bettcher, 911 F.3d at 1047 (“Simply put, our

 reasoning in Zuniga-Soto and Duran has lost viability after Voisine.”); United States v.

 Ash, 917 F.3d at 1245–46 (“[O]ur circuit has now recognized this line of cases [including

 Duran and Zuniga-Soto] has been overruled by intervening Supreme Court authority.”).

        Finally, Defendant attempts to escape a career offender finding by invoking the

 rule of lenity, which applies only where “a grievous ambiguity or uncertainty in the

 statute” leaves the court simply to guess as to what Congress intended. Bettcher, 911

 F.3d at 1047 (internal quotation marks and citation omitted). But the Tenth Circuit

 previously rejected this same argument. In its view, “after Voisine, the law is sufficiently

 plain that reckless assaults qualify as crimes of violence under U.S.S.G. § 4B1.2(a)(1)”

 such that the rule of lenity is inapposite. Bettcher, 911 F.3d at 1047.

        Defendant is a career offender, making the total offense level 21 with a criminal

 history category of VI, giving him a guideline range of 77-96 months.

        Defendant joined a gang at 13; he never graduated from high school, nor

 obtained his GED. While he had a childhood that included parents who were

 incarcerated, he also had the love and support of his grandmother, who raised him

 when Defendant’s parents could not. He continues to have family support.

 Unfortunately, Defendant’s criminal history began when he was 18 years old and

 continued through June 2018 with the instant offense. Defendant has a violent past and

                                              7
Case 1:18-cr-00501-RBJ Document 160 Filed 05/14/20 USDC Colorado Page 8 of 10




 does not seem to have done anything to overcome it. He clearly has anger issues and

 has not chosen to address those either.

         3.     Reflecting the Seriousness of the Offense; Promoting Respect
                for the Law; Providing Just Punishment; Deterring Crime;
                Protecting the Public

   A 63-month sentence, a full 14 months below the applicable guideline sentence would

 reflect the seriousness of the offense and McElrathbey’s role in perpetrating it. The

 sentencing range applicable in this case reflects already that the Defendant

 was not the instigator nor main perpetrator in the attack. He was a facilitator

 whose behavior falls in between that of Lee on the low end and Jones on the

 higher end of culpability. By throwing Mr. Morris to the ground, he assured

 that others could not intervene, and that Inmate Jones could continue to inflict

 lasting bodily injury on Mr. Morris without Mr. Morris being able to protect

 himself or rely on the aid of others. Both co-defendants received guideline

 sentences: Jones received a 57-month sentence and Lee a 30-month

 sentence. Neither co-defendant was a career offender like McElrathbey,

 whose guideline range is 77-96 months.

       As indicated above, such a sentence is also necessary to attempt to deter

 Defendant from engaging in further criminal conduct. More important than the individual

 deterrent effect a 63-month sentence would have in this case, other inmates who are

 currently engaged in or are contemplating comparable criminal conduct will likely be

 deterred by Defendant’s sentence.


                                             8
Case 1:18-cr-00501-RBJ Document 160 Filed 05/14/20 USDC Colorado Page 9 of 10




        Furthermore, as Defendant is a very real danger to the community due to the

 recency of his violent conduct, this sentence would protect the public from further crimes

 of Defendant. He has been violent out of custody and violent while in custody.

 Accordingly, a 63-month sentence is necessary to send a clear message that all

 incidents involving the assault on others always has been illegal and dangerous and will

 be punished as such.

                          III.       CONCLUSION

       WHEREFORE, the government respectfully requests that the Court impose a

 sentence of 63 months imprisonment, a variant sentence 14 months below the bottom

 of the applicable guideline range of 77-96 months. This sentence will be sufficient, but

 not greater than necessary, to accomplish the goals set forth in 18 U.S.C. § 3553(a). The

 government asks the Court to impose the special conditions of supervised release

 requested in the PSR for a period of three years.

         Dated this 14th day of May, 2020.

                                          Respectfully submitted,

                                          JASON R. DUNN
                                          United States Attorney

                                   By:    s/Valeria Spencer
                                          VALERIA SPENCER
                                          Assistant U.S. Attorney
                                          U.S. Attorney’s Office
                                          1801 California Street, Suite 1600
                                          Denver, CO 80202
                                          Telephone: 303-454-0100
                                          Fax: 303-454-0401
                                          E-mail: valeria.spencer@usdoj.gov
                                          Attorney for the Government
                                             9
Case 1:18-cr-00501-RBJ Document 160 Filed 05/14/20 USDC Colorado Page 10 of 10




                                CERTIFICATE OF SERVICE

   I hereby certify that on this 14th day of May 2020, I electronically filed the foregoing
 GOVERNMENT’S SENTENCING STATEMENT with the Clerk of the Court using the
 CM/ECF system which will send notification of such filing to all parties of record.

                                           s/Valeria N. Spencer
                                           VALERIA N. SPENCER
                                           Assistant U.S. Attorney
                                           U.S. Attorney’s Office
                                           1801 California Street, Suite 1600
                                           Denver, CO 80202
                                           Telephone: 303-454-0100
                                           Fax: 303-454-0401
                                           E-mail: Valeria.Spencer@usdoj.gov




                                              10
